Appeals from two decisions of the Unemployment Insurance Appeal Board, filed July 31, 1996, which, inter alia, ruled that claimants were disqualified from receiving unemployment insurance benefits because they voluntarily left their employment without good cause.
Claimants resigned their employment as retail managers when their hours and salaries were reduced, due to lack of work, from three days per week at $175 per day to two days per week at $135 per day. Substantial evidence supports the ruling of the Unemployment Insurance Appeal Board that claimants left their employment under disqualifying circumstances. Dissatisfaction with wages does not constitute good cause for leaving employment (see, Matter of Retzlaff [Hudacs], 207 AD2d 943). This includes situations where a claimant’s wages have been reduced due to a reduction in work hours (see, Matter of Orenstein [Hartnett], 173 AD2d 1029). Moreover, claimants cannot now argue that the changes in the terms of their employment justified their resignations since they accepted the changes for eight months (see, Matter of Frankel [Sweeney], 236 AD2d 773).
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decisions are affirmed, without costs.